                Case 13-23734             Doc 149   Filed 12/13/18 Entered 12/13/18 15:22:10        Desc Main
                                                     Document     Page 1 of 20




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                         §
                                                             §
              RAO KILARU                                     §      Case No. 13-23734
                                                             §
                                  Debtor                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Peter N. Metrou, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 1,076,200.00                        Assets Exempt: 211,500.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 47,732.62           Claims Discharged
                                                                    Without Payment: 4,377,145.01

              Total Expenses of Administration: 10,767.38


                      3) Total gross receipts of $ 58,500.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 58,500.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 13-23734             Doc 149     Filed 12/13/18 Entered 12/13/18 15:22:10            Desc Main
                                                   Document     Page 2 of 20




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 905,067.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA           10,767.38             10,767.38                10,767.38

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                 NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                             37,000.00          46,830.00             46,830.00                46,830.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            5,188,746.00       3,279,681.63          3,279,681.63                  902.62

TOTAL DISBURSEMENTS                              $ 6,130,813.00     $ 3,337,279.01        $ 3,337,279.01           $ 58,500.00


                  4) This case was originally filed under chapter 7 on 06/08/2013 . The case was pending
          for 67 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 12/12/2018                        By:/s/Peter N. Metrou, Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
              Case 13-23734             Doc 149     Filed 12/13/18 Entered 12/13/18 15:22:10                      Desc Main
                                                     Document     Page 3 of 20




                                                            EXHIBITS TO
                                                          FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                     $ AMOUNT
                                                                          TRAN. CODE1                                  RECEIVED

Kilaru, LLC - Single Asset - Medical Building -
31                                                                           1110-000                                          22,000.00

Money Loaned/Advanced to 3 individuals                                       1121-000                                           5,000.00

People First Bank Stock 250,000 Shares @ $10.00
sh                                                                           1129-000                                          30,000.00

OTHER MISCELLANEOUS                                                          1290-000                                           1,500.00

TOTAL GROSS RECEIPTS                                                                                                          $ 58,500.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                         UNIFORM             $ AMOUNT
                                                                                                   TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 13-23734             Doc 149        Filed 12/13/18 Entered 12/13/18 15:22:10           Desc Main
                                                        Document     Page 4 of 20




                                                  UNIFORM        CLAIMS
                                                                                  CLAIMS             CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                             CLAIMS PAID
                                                                                 ASSERTED           ALLOWED
                                                   CODE      (from Form 6D)

              Creditor #: 1 Bmo Harris
              Bank Po Box 94034 Palatine,
              IL 60094                                              90,448.00                NA               NA              0.00


              Creditor #: 2 Bmo Harris
              Trust& Savi 111 W Monroe St
              Chicago, IL 60603                                    786,828.00                NA               NA              0.00


              Creditor #: 6 Toyota Motor
              Credit Co 1111 W 22nd St Ste
              420 Oak Brook, IL 60523                               27,791.00                NA               NA              0.00

TOTAL SECURED CLAIMS                                             $ 905,067.00              $ 0.00          $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

Peter N. Metrou                             2100-000                    NA           6,175.00           6,175.00          6,175.00


Peter N. Metrou                             2200-000                    NA            141.53             141.53            141.53


ADAMS LEVINE                                2300-000                    NA             10.08              10.08             10.08


ARTHUR B. LEVINE COMPANY                    2300-000                    NA             15.48              15.48             15.48


International Sureties Ltd.                 2300-000                    NA             23.86              23.86             23.86


LTD. International Sureties                 2300-000                    NA             15.25              15.25             15.25


Associated Bank                             2600-000                    NA           1,779.18           1,779.18          1,779.18




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 13-23734             Doc 149         Filed 12/13/18 Entered 12/13/18 15:22:10           Desc Main
                                                        Document     Page 5 of 20




                                          UNIFORM
                                                               CLAIMS            CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                             SCHEDULED          ASSERTED           ALLOWED
                                           CODE

ILLINOIS DEPARTMENT OF
REVENUE                                    2810-000                      NA              422.00          422.00           422.00


United States Treasury                     2810-000                      NA              196.00          196.00           196.00


Kutchins Robbins & Diamond Ltd.            3410-000                      NA            1,989.00         1,989.00         1,989.00

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA         $ 10,767.38       $ 10,767.38      $ 10,767.38
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                               CLAIMS            CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                             SCHEDULED          ASSERTED           ALLOWED
                                           CODE

NA: NA                                           NA                      NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                            $ NA                $ NA             $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                 CLAIMS            CLAIMS
                                                 UNIFORM
                                                               SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                                (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                    6E)             Claim)

             Creditor #: 1 Internal Revenue
             Service (IRS) PO Box 7346
             Philadelphia, PA 19101-7346                            37,000.00                 NA             NA              0.00


             DEPARTMENT OF THE
7            TREASURY                             5800-000                NA           46,830.00       46,830.00        46,830.00




      UST Form 101-7-TDR (10/1/2010) (Page: 5)
            Case 13-23734             Doc 149       Filed 12/13/18 Entered 12/13/18 15:22:10         Desc Main
                                                     Document     Page 6 of 20




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                               6E)              Claim)

TOTAL PRIORITY UNSECURED                                      $ 37,000.00        $ 46,830.00     $ 46,830.00      $ 46,830.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)              Claim)

            Askounis & Darcy, PC Attn:
            1783.21211 444 N. Michigan
            Ave., Ste. 3270 Chicago, IL
            60611                                                    0.00                 NA             NA              0.00


            Christian J Jorgenses, Esq.
            Dressler / Peters, LLC 111 W.
            Washington, Ste. 1900
            Chicago, IL 60602                                        0.00                 NA             NA              0.00


            Creditor #: 1 Citi Card Po Box
            6241 Sioux Falls, SD 57117                            330.00                  NA             NA              0.00


            Creditor #: 10 Kilaru, LLC
            3100 Theodore Street Joliet,
            IL 60435                                                 0.00                 NA             NA              0.00


            Creditor #: 11 Mercedes Benz
            Financial Services 36455
            Corporate Dr Farmington
            Hills, MI 48331                                    18,317.00                  NA             NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
            Case 13-23734             Doc 149       Filed 12/13/18 Entered 12/13/18 15:22:10       Desc Main
                                                     Document     Page 7 of 20




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Creditor #: 14 National Center
            for Intergrated Med 3100
            Theodore Street, # 204 Joliet,
            IL 60435                                           36,000.00                 NA             NA            0.00


            Creditor #: 15 Surinder
            Singhal 405 Ambriance
            Hinsdale, IL 60521                                      0.00                 NA             NA            0.00


            Creditor #: 16 WRDR
            Accounting 755 Essington
            Road Joliet, IL 60435                               1,000.00                 NA             NA            0.00


            Creditor #: 2 Dr. Claude
            Sadovsky, MD 360 E
            Randolph Chicago, IL 60601                         50,000.00                 NA             NA            0.00


            Creditor #: 3 Dr. Eric Barnes,
            MD 1335 E. 87th St. Suite B
            Chicago, IL 60619                                       0.00                 NA             NA            0.00


            Creditor #: 4 Dr. Peter
            Stockmal, MD 322 Bonnie
            Brae Road Hinsdale, IL 60521                       50,000.00                 NA             NA            0.00


            Creditor #: 6 Dr. Stephen
            Galston, M.D. 977 Lakeview
            Pkwy, Suite 170 Vernon Hills,
            IL 60061                                                0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
            Case 13-23734             Doc 149        Filed 12/13/18 Entered 12/13/18 15:22:10       Desc Main
                                                      Document     Page 8 of 20




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Creditor #: 7 Escallate Llc
            5200 Stoneham Rd North
            Canton, OH 44720                                       534.00                 NA             NA            0.00


            Creditor #: 9 Illinois
            Collection Se 8231 185th St
            Ste 100 Tinley Park, IL 60487                          118.00                 NA             NA            0.00


            Joji Takada, Trustee Takada
            Law Offices, LLC 6336 N.
            Cicero Avenue, Ste. 201
            Chicago, IL 60646                                        0.00                 NA             NA            0.00


            Rathbun, Cservenyak & Kozol
            LLC c/o Meghan E. Preston,
            Attorney 9450 Enterprise
            Drive Mokena, IL 60448                                   0.00                 NA             NA            0.00


            Rathbun, Cservenyak & Kozol
            LLC c/o Meghan E. Preston,
            Attorney 9450 Enterprise
            Drive Mokena, IL 60448                                   0.00                 NA             NA            0.00


            Rathbun, Cservenyak & Kozol
            LLC c/o Meghan E. Preston,
            Attorney 9450 Enterprise
            Drive Mokena, IL 60448                                   0.00                 NA             NA            0.00


            AMERICAN EXPRESS
10          BANK, FSB                           7100-000             NA            32,175.00      32,175.00            8.86




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
            Case 13-23734             Doc 149        Filed 12/13/18 Entered 12/13/18 15:22:10           Desc Main
                                                      Document     Page 9 of 20




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            FINANCIAL PACIFIC
4           LEASING, LLC                        7100-000       119,325.00          144,026.87       144,026.87            39.64


            JOJI TAKADA, SOLELY AS
13          CH. 7 TRUSTEE OF NCIM               7100-000               NA          160,000.00       160,000.00            44.03


8           MCCORMICK 109, LLC                  7100-000      3,200,000.00       1,927,088.92      1,927,088.92          530.37


            MINTAKA FINANCIAL,
1           LLC                                 7100-000         63,422.00          75,014.66         75,014.66           20.65


            US BANK NA DBA US
            BANK EQUIPMENT
3           FINANCE                             7100-000               NA          177,641.86       177,641.86            48.89


            AMERICAN EXPRESS
9           BANK, FSB                           7100-001               NA                42.37            42.37             0.01


            MPF FLAGSHIP FUND 15,
5           LLC                                 7100-001            700.00              706.49           706.49             0.19


11          PEOPLEFIRST BANK                    7100-001       500,000.00           46,196.97         46,196.97           12.71


12          PEOPLEFIRST BANK                    7100-001      1,149,000.00         628,429.33       628,429.33           172.95


            WELLS FARGO PRACTICE
2           FINANCE, A DIVISION                 7100-001               NA           88,359.16         88,359.16           24.32

TOTAL GENERAL UNSECURED                                     $ 5,188,746.00     $ 3,279,681.63    $ 3,279,681.63         $ 902.62
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                       Page:       1
                                         Case 13-23734             Doc 149      Filed 12/13/18 Entered 12/13/18 15:22:10                                    Desc Main
                                                                                            FORM 1
                                                                                Document
                                                                       INDIVIDUAL             PageRECORD
                                                                                  ESTATE PROPERTY  10 of 20
                                                                                                          AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:                13-23734                          BWB         Judge:        Bruce W. Black                               Trustee Name:                      Peter N. Metrou, Trustee
Case Name:              RAO KILARU                                                                                               Date Filed (f) or Converted (c):   06/08/2013 (f)
                                                                                                                                 341(a) Meeting Date:               07/01/2013
For Period Ending:      12/12/2018                                                                                               Claims Bar Date:                   01/10/2014


                                     1                                              2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Location: 305 Westridge Road, Joliet IL 60431                                      565,000.00                        0.00                                                       0.00                        FA
  2. Vacant Lot - 3150 Theodore, Joliet, IL 60435                                       500,000.00                        0.00                                                       0.00                        FA
  3. Cash on Hand                                                                            100.00                       0.00                                                       0.00                        FA
  4. Checking / Savings Account at People First Bank                                      1,800.00                        0.00                                                       0.00                        FA
  5. Checking / Savings Account at Chase                                                  5,000.00                        0.00                                                       0.00                        FA
  6. Misc Household Goods and Furniture located at - ,                                    7,500.00                        0.00                                                       0.00                        FA
  7. Personal Clothing of Debtor                                                          1,100.00                        0.00                                                       0.00                        FA
  8. 401K Accounts at Paycheck                                                          102,000.00                        0.00                                                       0.00                        FA
  9. 401K Account at Ameriprise                                                         105,000.00                        0.00                                                       0.00                        FA
 10. Equimed Billing Corp. - Closed 2011                                                     100.00                       0.00                                                       0.00                        FA
 11. National Center for Intergrative Medicine, LLC Cur                                  Unknown                          0.00                                                       0.00                        FA
 12. Prairie Emergency Services, S.C. Chapter 7 Bankrup                                  Unknown                          0.00                                                       0.00                        FA
 13. Kilaru, LLC - Single Asset - Medical Building - 31                              3,500,000.00                         0.00                                                22,000.00                          FA
 14. People First Bank Stock 250,000 Shares @ $10.00 sh                                 250,000.00                        0.00                                                30,000.00                          FA
 15. Roa Kilaru, P.C.                                                                        100.00                       0.00                                                       0.00                        FA
 16. OTHER MISCELLANEOUS                              (u)                                      0.00                  1,500.00                                                  1,500.00                          FA
 17. Money Loaned/Advanced to 3 individuals                                             250,000.00                        0.00                                                 5,000.00                          FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                 $5,287,700.00                   $1,500.00                                                $58,500.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                Page:    2
                                     Case 13-23734               Doc 149         Filed 12/13/18          Entered 12/13/18 15:22:10                 Desc Main
Employed atty to investigate transactions approved by the court on 12/13/2013 see Dkt# 72. Motion granted on 2/28/2014 authorizing Trustee to manage Medical building and
                                                                                 Document
collect rents, see Dkt# 85. Motion for 2004 examination granted 11/1/2013 see Dkt#                    Page
                                                                                      50. Motion to Settle      11 of
                                                                                                           regarding    20Theodore Street Joliet, IL granted on 9/18/2015 see
                                                                                                                     3100
Dkt# 129. Trustee continues efforts to sell bank stocks 11/14/2016. Filed Motion for 2004 exam on 2/20/2017, see Dkt# 134. 6/27/2017 Filed Mt to Settle bank stocks. Received
funds from the bank stock 8/3/2017. Claims review and tax returns in progress 11/20/2017.                                                                                        Exhibit 8


RE PROP #            13   --   Bldg being managed
RE PROP #            16   --   Turnover of unused attorney retainer held by Krckey, Cernugel, et. al.
RE PROP #            17   --   Tannebaum, Stockmal & Sadovsky

Initial Projected Date of Final Report (TFR): 12/31/2014            Current Projected Date of Final Report (TFR): 04/06/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                Page:           1
                                        Case 13-23734                 Doc 149   Filed 12/13/18
                                                                                          FORM 2 Entered 12/13/18 15:22:10                            Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-23734                                                                                         Trustee Name: Peter N. Metrou, Trustee                                      Exhibit 9
      Case Name: RAO KILARU                                                                                             Bank Name: Associated Bank
                                                                                                               Account Number/CD#: XXXXXX5082
                                                                                                                                        Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX7963                                                                           Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 12/12/2018                                                                          Separate Bond (if applicable):


       1                2                             3                                            4                                                   5                      6                    7

Transaction Date    Check or                Paid To / Received From                   Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                     Code                                                             ($)
   06/17/14            13         COMMONWEALTH MANAGEMENT LLC Management fees                                                  1110-000                 $4,000.00                                   $4,000.00
                                  Court Apointed Receiver For Kilaru,
                                  LLC2801 Black Rd, FL 2Joliet, IL 60435-
                                  2702
   07/08/14                       Associated Bank                           BANK SERVICE FEE                                   2600-000                                           $10.00            $3,990.00

   07/19/14            13         COMMONWEALTH MANAGEMENT LLC Management fee                                                   1110-000                 $1,000.00                                   $4,990.00
                                  Court Appointed Receiver2801 Black Rd,
                                  FL 2Joliet, IL 60435
   08/07/14                       Associated Bank                           BANK SERVICE FEE                                   2600-000                                           $10.00            $4,980.00

   08/28/14            13         COMMONWEALTH MANAGEMENT, LLC Management fee for August,                                      1110-000                 $1,000.00                                   $5,980.00
                                  2801 Black Road, Fl 2Joliet, IL 60435- 2014
                                  2702
   09/08/14                       Associated Bank                           BANK SERVICE FEE                                   2600-000                                           $10.00            $5,970.00

   10/07/14            13         COMMONWEALTH MANAGEMENT LLC Management fee                                                   1110-000                 $1,000.00                                   $6,970.00
                                  Court Appointed Receiver2801 Black Rd
                                  FL 2Joliet, IL 60435-2702
   10/07/14                       Associated Bank                           BANK SERVICE FEE                                   2600-000                                           $10.00            $6,960.00

   11/07/14                       Associated Bank                           BANK SERVICE FEE                                   2600-000                                           $10.06            $6,949.94

   12/02/14            16         KROCKEY, CERNUGEL, COWGILL, ET. Unused atty retainer                                         1290-000                 $1,500.00                                   $8,449.94
                                  AL.
                                  3180 Theodore StreetSuite 102Joliet, IL
                                  60435
   12/04/14            13         COMMONWEALTH MANAGEMENT LLC Managment fees                                                   1110-000                 $1,000.00                                   $9,449.94
                                  Court Appointed Receiver2801 Black
                                  Road, FL 2Joliet, IL 60435-2702
   12/05/14                       Associated Bank                           BANK SERVICE FEE                                   2600-000                                           $10.00            $9,439.94

   12/12/14            13         COMMONWEALTH MANAGEMENT LLC Management fee                                                   1110-000                 $1,000.00                                 $10,439.94
                                  Court Appointed Receiver2801 Black
                                  Road, FL 2Joliet, IL 60435-2702
   01/08/15                       Associated Bank                           BANK SERVICE FEE                                   2600-000                                           $14.78          $10,425.16



                                                                                 Page Subtotals:                                                      $10,500.00                  $74.84
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                  Page:           1
                                        Case 13-23734                 Doc 149   Filed 12/13/18
                                                                                          FORM 2 Entered 12/13/18 15:22:10                             Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  13 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-23734                                                                                          Trustee Name: Peter N. Metrou, Trustee                                       Exhibit 9
      Case Name: RAO KILARU                                                                                              Bank Name: Associated Bank
                                                                                                                Account Number/CD#: XXXXXX5082
                                                                                                                                         Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX7963                                                                            Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 12/12/2018                                                                           Separate Bond (if applicable):


       1                2                             3                                             4                                                   5                      6                     7

Transaction Date    Check or                Paid To / Received From                    Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)       Account/CD Balance
                    Reference                                                                                                      Code                                                              ($)
   01/28/15            13         COMMONWEALTH MANAGEMENT LLC Management fee                                                    1110-000                 $1,000.00                                  $11,425.16
                                  Court Appointed Receiver2801 Black Rd.,
                                  FL 2Joliet, IL 60435-2702
   02/06/15                       Associated Bank                           BANK SERVICE FEE                                    2600-000                                            $15.69          $11,409.47

   02/12/15            13         COMMONWEALTHMANAGEMENT LLC                Management fee                                      1110-000                 $1,000.00                                  $12,409.47
                                  Court Appointed Receiver2801 Black Rd,
                                  FL 2Joliet, IL 60435-2702
   03/06/15                       Associated Bank                           BANK SERVICE FEE                                    2600-000                                            $16.14          $12,393.33

   03/19/15           5001        ADAMS LEVINE                   BOND PREMIUM BOND#                                             2300-000                                            $10.08          $12,383.25
                                  SURETY BOND AGENCY60 EAST 42ND 10BSBGR6291
                                  STREET, ROOM 965NEW YORK, NY
                                  10165
   03/24/15            13         COMMONWEALTH MANAGEMENT LLC Management fee                                                    1110-000                 $1,000.00                                  $13,383.25
                                  Court Appointed Receiver2801 Black
                                  Road, FL 2Joliet, IL 60435-2702
   04/07/15                       Associated Bank                           BANK SERVICE FEE                                    2600-000                                            $18.81          $13,364.44

   04/08/15            13         COMMONWEALTH MANAGEMENT LLC Management fee                                                    1110-000               $10,000.00                                   $23,364.44
                                  Court Appointed Receiver for Kilaru,
                                  LLC2801 Black Rd, Fl 2Joliet, IL 60435-
                                  2702
   05/07/15                       Associated Bank                           BANK SERVICE FEE                                    2600-000                                            $30.26          $23,334.18

   06/05/15                       Associated Bank                           BANK SERVICE FEE                                    2600-000                                            $34.69          $23,299.49

   07/07/15                       Associated Bank                           BANK SERVICE FEE                                    2600-000                                            $33.52          $23,265.97

   08/07/15                       Associated Bank                           BANK SERVICE FEE                                    2600-000                                            $34.59          $23,231.38

   09/08/15                       Associated Bank                           BANK SERVICE FEE                                    2600-000                                            $34.54          $23,196.84

   09/28/15            17         VEERAMACHANENI, RAJANI                    Refund of money loaned                              1121-000                 $5,000.00                                  $28,196.84
                                  807 Heritage DriveMount Prospect, IL
                                  60056-1977



                                                                                  Page Subtotals:                                                      $18,000.00                  $228.32
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                   Page:           1
                                        Case 13-23734                 Doc 149   Filed 12/13/18
                                                                                          FORM 2 Entered 12/13/18 15:22:10                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  14 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-23734                                                                                           Trustee Name: Peter N. Metrou, Trustee                                       Exhibit 9
      Case Name: RAO KILARU                                                                                               Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX5082
                                                                                                                                          Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX7963                                                                             Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 12/12/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                      6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)       Account/CD Balance
                    Reference                                                                                                       Code                                                              ($)
   10/07/15                       Associated Bank                           BANK SERVICE FEE                                     2600-000                                            $34.10          $28,162.74

   11/06/15                       Associated Bank                           BANK SERVICE FEE                                     2600-000                                            $41.87          $28,120.87

   12/07/15                       Associated Bank                           BANK SERVICE FEE                                     2600-000                                            $40.46          $28,080.41

   01/08/16                       Associated Bank                           BANK SERVICE FEE                                     2600-000                                            $41.75          $28,038.66

   02/05/16                       Associated Bank                           BANK SERVICE FEE                                     2600-000                                            $41.69          $27,996.97

   03/07/16                       Associated Bank                           BANK SERVICE FEE                                     2600-000                                            $38.94          $27,958.03

   03/17/16           5002        ARTHUR B. LEVINE COMPANY                  Chapter 7 Bankruptcy Bond                            2300-000                                            $15.48          $27,942.55
                                  370 Lexington Avenue, Suite 1101New       Premium Bond Number
                                  York, NY 10017                            10BSBGR6291
   04/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $41.56          $27,900.99
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/06/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $40.14          $27,860.85
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $41.42          $27,819.43
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/08/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $40.03          $27,779.40
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/05/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $41.30          $27,738.10
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $41.24          $27,696.86
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/15/16           5003        United States Treasury                    IRS tax Payment                                      2810-000                                           $196.00          $27,500.86
                                  Department of Treasury                    for 2015 taxes
                                  Internal Revenue Service Center
                                  Cincinnati, OH 45999-0148

                                                                                   Page Subtotals:                                                            $0.00                 $695.98
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                   Page:           1
                                        Case 13-23734                 Doc 149   Filed 12/13/18
                                                                                          FORM 2 Entered 12/13/18 15:22:10                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-23734                                                                                           Trustee Name: Peter N. Metrou, Trustee                                       Exhibit 9
      Case Name: RAO KILARU                                                                                               Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX5082
                                                                                                                                          Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX7963                                                                             Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 12/12/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                      6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)       Account/CD Balance
                    Reference                                                                                                       Code                                                              ($)
   09/15/16           5004        ILLINOIS DEPARTMENT OF REVENUE            IDOR Tax Payment                                     2810-000                                           $422.00          $27,078.86
                                  PO Box 19053                              2015 Taxes
                                  Springfield, IL 62794-9035
   10/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $39.62          $27,039.24
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $40.20          $26,999.04
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/16                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $38.85          $26,960.19
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/09/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $40.08          $26,920.11
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $40.03          $26,880.08
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/17           5005        LTD. International Sureties               Bond Payment                                         2300-000                                            $15.25          $26,864.83
                                  701 Poydras St.
                                  New Orleans, LA 70139
   03/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $36.09          $26,828.74
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $39.89          $26,788.85
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/05/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $38.54          $26,750.31
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $39.77          $26,710.54
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/10/17                       Associated Bank                           Bank Service Fee under 11                            2600-000                                            $38.43          $26,672.11
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/03/17            14         Mark Schwieger                            Court Approved settlement                            1129-000               $30,000.00                                   $56,672.11
                                  no address on check                       See dckt# 137

                                                                                   Page Subtotals:                                                      $30,000.00                  $828.75
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                      Page:           1
                                        Case 13-23734                 Doc 149   Filed 12/13/18
                                                                                          FORM 2 Entered 12/13/18 15:22:10                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  16 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-23734                                                                                                 Trustee Name: Peter N. Metrou, Trustee                                    Exhibit 9
      Case Name: RAO KILARU                                                                                                    Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX5082
                                                                                                                                              Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX7963                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 12/12/2018                                                                               Separate Bond (if applicable):


       1                2                              3                                               4                                                     5                      6                    7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.     Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                             Code                                                           ($)
   08/07/17                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $39.66          $56,632.45
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/17                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $81.31          $56,551.14
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/06/17                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $81.37          $56,469.77
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $83.95          $56,385.82
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/17                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $81.13          $56,304.69
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $83.71          $56,220.98
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $83.59          $56,137.39
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/08/18           5006        International Sureties Ltd.               Bond Payment                                               2300-000                                         $23.86          $56,113.53
                                  701 Poydras Street
                                  Suite 420
                                  New Orleans, LA 70139
   03/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                         $75.38          $56,038.15
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/26/18           5007        Peter N. Metrou                           Distribution                                                                                            $6,316.53           $49,721.62
                                  123 W. Washington St., Ste 216
                                  Oswego, IL 60543
                                  Peter N. Metrou                           Final distribution representing a           ($6,175.00)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Peter N. Metrou                           Final distribution representing a            ($141.53)     2200-000
                                                                            payment of 100.00 % per court
                                                                            order.


                                                                                    Page Subtotals:                                                               $0.00             $6,950.49
        UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                                                                     Page:           1
                                        Case 13-23734                 Doc 149   Filed 12/13/18
                                                                                          FORM 2 Entered 12/13/18 15:22:10                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  17 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-23734                                                                                              Trustee Name: Peter N. Metrou, Trustee                                      Exhibit 9
      Case Name: RAO KILARU                                                                                                  Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX5082
                                                                                                                                             Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX7963                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 12/12/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                      6                    7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                          Code                                                             ($)
   06/26/18           5008        Kutchins Robbins & Diamond Ltd.           Final distribution representing a                       3410-000                                        $1,989.00          $47,732.62
                                  1101 Perimeter Drive                      payment of 100.00 % per court
                                  Suite 760                                 order.
                                  Schaumburg, IL 60173
   06/26/18           5009        DEPARTMENT OF THE TREASURY                Final distribution to claim 7                           5800-000                                       $46,830.00               $902.62
                                  Internal Revenue Service                  representing a payment of
                                  P.O. Box 7346                             100.00 % per court order.
                                  Philadelphia, PA 19101-7346
   06/26/18           5010        MINTAKA FINANCIAL, LLC                    Final distribution to claim 1                           7100-000                                           $20.65               $881.97
                                  C/O CHRISTIAN J. JORGENSEN                representing a payment of 0.03
                                  DRESSLER PETERS, LLC                      % per court order.
                                  111 W. WASHINGTON, STE. 1900
                                  CHICAGO, IL 60602
   06/26/18           5011        WELLS FARGO PRACTICE FINANCE, A Final distribution to claim 2                                     7100-000                                           $24.32               $857.65
                                  DIVISION                        representing a payment of 0.03
                                  OF WELLS FARGO BANK, N.A.       % per court order.
                                  2000 POWELL ST, 4TH FLOOR
                                  EMERYVILLE, CA 94608
   06/26/18           5012        US BANK NA DBA US BANK                    Final distribution to claim 3                           7100-000                                           $48.89               $808.76
                                  EQUIPMENT FINANCE                         representing a payment of 0.03
                                  1310 MADRID STREET                        % per court order.
                                  MARSHALL, MN 56258
   06/26/18           5013        FINANCIAL PACIFIC LEASING, LLC   Final distribution to claim 4                                    7100-000                                           $39.64               $769.12
                                  C/O ALEX DARCY                   representing a payment of 0.03
                                  ASKOUNIS & DARCY, PC             % per court order.
                                  444 NORTH MICHIGAN AVENUE, SUITE
                                  3270
                                  CHICAGO, IL 60611
   06/26/18           5014        Clerk, U.S. Bankruptcy Court              Remit to Court                                                                                              $0.20               $768.92

                                  MPF FLAGSHIP FUND 15, LLC                 Final distribution to claim 5                ($0.19)    7100-001
                                                                            representing a payment of 0.03
                                                                            % per court order.
                                  AMERICAN EXPRESS BANK, FSB                Final distribution to claim 9                ($0.01)    7100-001
                                                                            representing a payment of 0.02
                                                                            % per court order.




                                                                                    Page Subtotals:                                                              $0.00             $48,952.70
        UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                    Page:           1
                                        Case 13-23734                 Doc 149   Filed 12/13/18
                                                                                          FORM 2 Entered 12/13/18 15:22:10                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  18 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-23734                                                                                           Trustee Name: Peter N. Metrou, Trustee                                        Exhibit 9
      Case Name: RAO KILARU                                                                                               Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX5082
                                                                                                                                          Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX7963                                                                             Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 12/12/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                   5                      6                      7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)        Account/CD Balance
                    Reference                                                                                                       Code                                                               ($)
   06/26/18           5015        MCCORMICK 109, LLC                        Final distribution to claim 8                        7100-000                                           $530.37                $238.55
                                  JEFFREY A BURGER                          representing a payment of 0.03
                                  428 SOUTH COURTLAND AVENUE                % per court order.
                                  PARK RIDGE, IL 60068
   06/26/18           5016        AMERICAN EXPRESS BANK, FSB                Final distribution to claim 10                       7100-000                                             $8.86                $229.69
                                  c o Becket and Lee LLP                    representing a payment of 0.03
                                  POB 3001                                  % per court order.
                                  Malvern, PA 19355-0701
   06/26/18           5017        PEOPLEFIRST BANK                          Final distribution to claim 11                       7100-000                                            $12.71                $216.98
                                  C/O STEVEN PLATO TROY ITS                 representing a payment of 0.03
                                  ATTORNEY                                  % per court order.
                                  116 NORTH CHICAGO STREET
                                  SUITE 202
                                  JOLIET,ILLINOIS 60432
   06/26/18           5018        PEOPLEFIRST BANK                          Final distribution to claim 12                       7100-000                                           $172.95                 $44.03
                                  C/O STEVEN PLATO TROY ITS                 representing a payment of 0.03
                                  ATTORNEY                                  % per court order.
                                  116 NORTH CHICAGO STREET
                                  SUITE 202
                                  JOLIET,ILLINOIS 60432
   06/26/18           5019        JOJI TAKADA, SOLELY AS CH. 7              Final distribution to claim 13                       7100-000                                            $44.03                  $0.00
                                  TRUSTEE OF NCIM                           representing a payment of 0.03
                                  C/O ZANE L. ZIELINSKI                     % per court order.
                                  FRANKGECKER LLP
                                  325 N. LASALLE, SUITE 625
                                  CHICAGO, IL 60654
   10/08/18           5011        WELLS FARGO PRACTICE FINANCE, A Final distribution to claim 2                                  7100-000                                           ($24.32)                $24.32
                                  DIVISION                        representing a payment of 0.03
                                  OF WELLS FARGO BANK, N.A.       % per court order. Reversal
                                  2000 POWELL ST, 4TH FLOOR
                                  EMERYVILLE, CA 94608
   10/08/18           5017        PEOPLEFIRST BANK                          Final distribution to claim 11                       7100-000                                           ($12.71)                $37.03
                                  C/O STEVEN PLATO TROY ITS                 representing a payment of 0.03
                                  ATTORNEY                                  % per court order. Reversal
                                  116 NORTH CHICAGO STREET
                                  SUITE 202
                                  JOLIET,ILLINOIS 60432




                                                                                   Page Subtotals:                                                            $0.00                 $731.89
        UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                                                                                       Page:           1
                                        Case 13-23734                 Doc 149   Filed 12/13/18
                                                                                          FORM 2 Entered 12/13/18 15:22:10                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  19 of 20 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-23734                                                                                               Trustee Name: Peter N. Metrou, Trustee                                       Exhibit 9
      Case Name: RAO KILARU                                                                                                  Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX5082
                                                                                                                                            Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX7963                                                                             Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 12/12/2018                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                      6                       7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction                  Uniform Tran.     Deposits ($)      Disbursements ($)         Account/CD Balance
                    Reference                                                                                                           Code                                                              ($)
   10/08/18           5018        PEOPLEFIRST BANK                          Final distribution to claim 12                           7100-000                                         ($172.95)               $209.98
                                  C/O STEVEN PLATO TROY ITS                 representing a payment of 0.03
                                  ATTORNEY                                  % per court order. Reversal
                                  116 NORTH CHICAGO STREET
                                  SUITE 202
                                  JOLIET,ILLINOIS 60432
   10/11/18           5020        CLERK OF THE BANKRUPTCY COURT             Unclaimed Funds Reversal                                 7100-000                                         ($209.98)               $419.96
                                  219 S. Dearborn                           Created in Error
                                  Chicago, IL 60604
   10/11/18           5020        CLERK OF THE BANKRUPTCY COURT             Unclaimed funds for the                                  7100-000                                          $209.98                $209.98
                                  219 S. Dearborn                           following: Check #5018
                                  Chicago, IL 60604                         $172.95, check #5017 $12.71,
                                                                            and check #5011 $24.32
   10/11/18           5021        Clerk, U.S. Bankruptcy Court              Remit To Court                                                                                             $209.98                  $0.00
                                                                            Unclaimed funds for the
                                                                            following: Check #5018
                                                                            $172.95, check #5017 $12.71,
                                                                            and check #5011 $24.32
                                  PEOPLEFIRST BANK                          Final distribution to claim 12              ($172.95)    7100-001
                                                                            representing a payment of 0.03
                                                                            % per court order.
                                  PEOPLEFIRST BANK                          Final distribution to claim 11               ($12.71)    7100-001
                                                                            representing a payment of 0.03
                                                                            % per court order.
                                  WELLS FARGO PRACTICE FINANCE, A Final distribution to claim 2                          ($24.32)    7100-001
                                  DIVISION                        representing a payment of 0.03
                                                                  % per court order.


                                                                                                             COLUMN TOTALS                                $58,500.00              $58,500.00
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                    $0.00
                                                                                                             Subtotal                                     $58,500.00              $58,500.00
                                                                                                                   Less: Payments to Debtors                    $0.00                    $0.00
                                                                                                             Net                                          $58,500.00              $58,500.00




                                                                                   Page Subtotals:                                                              $0.00                   $37.03
        UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                                                                                                             Page:     2
                                Case 13-23734    Doc 149            Filed 12/13/18 Entered 12/13/18 15:22:10          Desc Main
                                                                    Document      Page 20 of 20
                                                                                                                                                              Exhibit 9
                                                                                        TOTAL OF ALL ACCOUNTS
                                                                                                                                          NET            ACCOUNT
                                                                                                      NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX5082 - Checking Account (Non-                            $58,500.00               $58,500.00                $0.00
                                            Interest Earn
                                                                                                           $58,500.00               $58,500.00                $0.00

                                                                                                     (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                             transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                         $58,500.00
                                            Total Gross Receipts:                       $58,500.00




                                                                     Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 20)
